Order issued September ~ , 2012




                                             In The
                                   Court of Appeala

                                     No. 05-12-00921-CV


AMERIPLAN CORPORATION, DANIEL BLOOM, AND DENNIS BLOOM, Appellants

                                              V.

                  DAVID PIAZZA AND STEPHANIE PIAZZA, Appellees


                                          ORDER

       The Court has before it appellants’ September 14, 2012 second unopposed motion for

extension of time to file appellants’ brief. The Court GRANTS the motion and ORDERS

appellants to file their brief by October 1, 2012. No further extensions will be granted absent a

showing of exceptional circumstances.




                                                    JUSTICE